UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1678


ESTATE OF DORIS HOLT; RODNEY KEITH LAIL; IRENE SANTACROCE,

                Plaintiffs – Appellants,

          and

JAMES SPENCER; SOUTHERN HOLDINGS,           INCORPORATED;   RICKY
STEPHENS; MARGUERITE STEPHENS,

                Plaintiffs,

          v.

HORRY   COUNTY,   SOUTH   CAROLINA;  HORRY  COUNTY  POLICE
DEPARTMENT; JAMES ALBERT ALLEN, JR.; SIDNEY RICK THOMPSON;
JEFFREY S. CALDWELL; CHARLES MCCLENDON; JAY BRANTLY; ANDY
CHRISTENSEN; DAVID SMITH; MICHAEL STEVEN HARTNESS; HAROLD
STEVEN HARTNESS; ANCIL B. GARVIN, III,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:02-cv-01859-RBH)


Submitted:   May 31, 2016                     Decided:   June 10, 2016


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael G. Sribnick, M.D., J.D., LLC, Charleston, South
Carolina, for Appellants. Andrew F. Lindemann, DAVIDSON &
LINDEMANN, P.A., Columbus, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      The    Appellants,          the    estate      of   Doris   Holt,     Rodney   Keith

Lail, and Irene Santacroce, appeal the district court’s order

denying their most recent motion for vacatur of the court’s 2007

order confirming the settlement of their claims and dismissing

the case with prejudice, and denying recusal of the district

court judge.            As the notice of appeal explicitly specified this

order, that is the only order before this court.                             See Fed. R.

App. P. 3(c)(1)(B); see also Jackson v. Lightsey, 775 F.3d 170,

176   (4th       Cir.    2014).         In   their   opening      brief,    however,     the

Appellants fail to challenge the district court’s order, and

have therefore forfeited appellate review of that order.                                 See

Wahi v. Charleston Area Med. Ctr., 562 F.3d 599, 605 n.13 (4th

Cir. 2009) (citing Fed. R. App. P. 28(a)(9)(A)).                            Accordingly,

we affirm the district court’s order and deny the Appellants’

motions      for    judicial      notice,      for    recusal,      to   amend,    and   to

appoint      a    special    master.           We    dispense     with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid in

the decisional process.

                                                                                  AFFIRMED




                                               3